DETAILED ACTION
Introduction
Claims 1-6 and 8-13 have been examined in this application. Claims 1-6 and 8-13 are amended. Claims 7 and 14 are cancelled.  This is a final office action in response to the arguments and amendments filed 10/7/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2017-062441 filed in Japan on 03/28/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The amendments to the title and specification, filed 10/7/2021, are acceptable and the objections are therefore withdrawn.
Response to Arguments
Applicant’s arguments, filed 10/7/2021, have been fully considered.
Regarding the remarks regarding Claim Interpretation (presented on p. 9 under the heading “Claim Interpretation”), it is not clear how to respond as no reasoned arguments regarding the previous interpretation under 112(f) are presented. However, upon further consideration of the claims as amended, no terms in the claims are interpreted as invoking 112(f).
Regarding the arguments pertaining to the previously made rejections under 112(a) (presented on p. 9 under the heading “Claim Rejections Under 35 U.S.C. §112(a)”), the arguments and amendments are persuasive and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 9-10 under the heading “Claim Rejections Under 35 U.S.C. §112(b)”), the arguments and amendments are partially persuasive. Particularly, the amendments do not address the issue of indefiniteness identified in Claim 9 in the non-final office action mailed 6/8/2021, and no reasoned arguments regarding this rejection have been provided. Thus, the rejection of Claim 9 is maintained. However, for all other previously made rejections under 112(b), the arguments and amendments are persuasive and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 10-11 under the heading “Claim Rejections Under 35 U.S.C. §101”), the arguments and amendments are persuasive and upon further consideration, the previously made rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 11-12 under the heading “Claim Rejections Under 35 U.S.C. §103”), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2017/0240183A1 (Suzuki et al.) as well as the previously cited art of US2017/0322040A1 (Stephens et al.) and previously relied upon art of US2018/0267172A1 (Oh et al.) and US2018/0165960A1 (Seo et al.).
Regarding the previously made Request for Information (see p. 29-30 of the non-final rejection mailed 6/8/2021), it is noted that a reply to the requirement must be made with candor and good faith under 37 CFR 1.56, however no reply to the request appears to have bene filed. However, for the sake of compact prosecution, the claims are examined as presently amended and the Request for Information appears to be made moot by the claim amendments.
Claim Objections
Claims 1, 4, 9, 12, and 13 are objected to because of the following informalities:
In Claims 1, 12, and 13, "senor" should instead read "sensor"
In Claim 4, "on which the detection accuracy equal to or larger..." should instead read "on which the detection accuracy is equal to or larger..."
In Claim 9, "within a detection range by the sensor" should instead read "within a detection range of the sensor"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 9, the claim recites the limitation “the processor is configured to execute the program to lower a weight of the result of the estimated position of the moving body.” However, the disclosure as originally filed (see e.g. Claim 9 of claims filed 9/30/2019 and ¶0018, 0051, 0073 of the specification filed 9/30/2019) recites the lowering of the weight of “the collation result” which is to be used to estimate the position. The disclosure does not appear to recite any reducing or lowering of a weight “of the result of the estimated position” itself. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 12, and 13, the phrase "a detection results" renders the claim indefinite. Due to the phrase, it is not clear whether the result is intended to be recited in the singular ("a detection result") or plural ("detection results"), rendering the scope of the receive/receiving limitation indefinite. For the purposes of examination, the phrase is interpreted as encompassing at least one detection result.
Additionally, the term “detection accuracy” renders the claims indefinite. It is not clear if the term “detection” is referring to sensor detection (as the term was used previously in the claim) or some other detection, and the term “accuracy” is generally defined as “freedom from mistake or error; correctness.” It is generally unclear what “detection accuracy” is, and whether it is an accuracy of a sensor detection that has already occurred, or some expected accuracy of a future detection by a sensor, or an accuracy of identifying a particular marking on the map, or something else entirely. The term and claims are therefore indefinite. For the purposes of examination, the term is interpreted as referring to a metric indicating how easily a road marking can be detected by a sensor, as if the claims were to recite “wherein the detection accuracy indicates the detectability of the road marking by the sensor.”
Claims 2-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 6, the phrase “…in a case that each of the one or more road markings is used as a reference of position estimation in the direction detected by the detection unit” renders the claim indefinite. Particularly, there is no antecedent basis for the term “the detection unit” in the claim. It is 
Regarding Claim 9, the phrase “execute the program to lower a weight of the result of the estimated position of the moving body” renders the claim indefinite. There is no antecedent basis for the term “the result of the estimated position” and it is not clear whether “the result” is merely another way of saying the estimated position (i.e. a result of the estimation process) or if referring to some other result that occurs after the position is estimated. Additionally, it is unclear what a “weight” of the result of the estimated position represents and how it can be lowered, as there is no other weighted component or weighting function taking place in the claim. In other words, it is not clear what lowering a weight accomplishes and what the context of a weight is. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as lowering any weight related to position estimation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2017/0322040A1 (Stephens et al.) in view of Published Application US2017/0240183A1 (Suzuki et al.).

Regarding Claim 1, Stephens et al. discloses an output device (see Figure 1, vehicle control system 116) comprising:
a sensor configured to detect an object by emitting a light and receiving the light reflected by the object (see [0022] one or more LIDAR systems);
a memory configured to store a program (see [0075] memory and executable instructions), and
a processor coupled to the sensor and the memory and configured to execute the program to (see Figure 2, [0075] implementations of systems by a processor, and see [0022] the control system including the sensor, i.e. coupled with the processor):
receive a detection results from the senor detecting the object by receiving the light reflected by the object (see [0022] the control system using the sensors for detecting a presence of nearby objects/lane markers, the sensor being LIDAR);
estimate a position of a moving body (see Figure 7, [0050] step 702 a “current position” used for navigation, and see [0037] a “current location” of the vehicle can be determined by a GPS or other positioning system);
(see Figure 7, [0050] step 704 route analysis including the use/acquiring of lane marking quality, which [0021] indicates how easily markings are detected (i.e. the quality being detection accuracy) and [0017] the quality included in a map database); and
output control information for controlling the moving body (see Figure 7, [0050] step 708 providing information output to a driver or control system for a route) so that the sensor detects a road marking whose detection accuracy is equal to or larger than a predetermined value (see [0050] the route being the lowest cost route, which (see Claim 5, [0046]) is a route with the highest percentage of good/high marking quality, which [0017] corresponds to markings with a quality (detection accuracy) value equal to 1 (a predetermined value in the database). In other words, outputting the information such that the vehicle follows the route and therefore [0021] detects the high quality mark during travel).
Examiner's note: since the claim uses the phrase "equal to or larger," only one of the recited alternatives is necessary in the prior art to read on this claim.


As stated above, Stephens et al. discloses estimating a position of a moving body (see [0037] a current location determined by a GPS system or other positioning system) and further discloses acquiring a position of a road marking based on the detection results by the sensor (see [0022] a LIDAR detecting a nearby lane marker), acquiring the position of the road marking according to map information (see [0017] a map database with marking quality data), and using the road markings for assisted driving (see [0014]).

Stephens et al. does not explicitly recite the processor executing the program to:
estimate a position of a moving body based on a position of a road marking based on the detection results by the sensor and the position of the road marking according to map information.

However Suzuki et al. teaches a device in a vehicle with a processor to (see Figure 1, [0095]):
estimate a position of a moving body (see [0133] an actual vehicle position) based on a position of a road marking based on the detection results by the sensor and map information (see [0133] calculated based on an output signal from external sensor 1 and map information in the map database, and see [0068, 0111] localization can be performed using SLAM technology, using positions of obstacles).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device and map database of markings of Stephens et al. to perform a position estimation, as is taught by Suzuki et al., with the motivation of improving safety and autonomous driving by using position estimates to determining appropriate conditions for autonomous driving and switching to manual driving (see Suzuki et al. [0021, 0132-0133]).

Regarding Claim 2, Stephens et al. discloses the output device according to claim 1, wherein the processor is further configured to execute the program to:
identify, from one or more road markings provided at a route of the moving body, a low accuracy road marking for which the detection accuracy is lower than the predetermined value (see [0046] evaluating routes in terms of lane marking quality, including [0017] evaluation of bad/low lane quality, corresponding to a value of 0 (lower than the predetermined value of 1)), and
output the control information for controlling the moving body so that the moving body gets away from the low accuracy road marking (see [0050], outputting the information for the selected route, which [0046] has the highest percentage of high lane marking quality, i.e. the route that is different than (away from) an alternate route that includes more sections of low quality (low accuracy) road markings).

Regarding Claim 3, Stephens et al. discloses the output device according to claim 1, wherein the processor is further configured to execute the program to search for a route to a destination based on the accuracy information and outputs information relating to the searched route as the control information (see Figure 7, [0050] providing information about a selected route to a destination, [0046] based on the accuracy information (quality information)).

Regarding Claim 4, Stephens et al. discloses the output device according to claim 3, wherein the processor is further configured to execute the program to output the control information for displaying, on a display unit as a recommended route, information relating to a route (see [0050] route output in step 708 as a notification of the selected route with the lowest cost from step 706, wherein [0023] the notifications may be displayed) on which the detection accuracy equal to or larger than the predetermined value (see [0050] the route being the lowest cost route, which (see Claim 5, [0046]) is a route with the highest percentage of good/high marking quality, which [0017] corresponds to markings with a quality (detection accuracy) value equal to 1 (a predetermined value).

Regarding Claim 5, Stephens et al. discloses the output device according to claim 1, wherein the processor is further configured to execute the program to:
identify, from one or more road markings provided on a route of the moving body, a high accuracy road marking for which the detection accuracy is equal to or higher than the predetermined (see [0046] evaluating routes in terms of lane marking quality, including [0017] evaluation of high/good lane quality, corresponding to a value of 1 (equal to the predetermined value of 1)), and
output the control information for controlling the moving body such that the moving body approaches the high accuracy road marking (see [0050], outputting the information for the selected route, which [0046] has the highest percentage of high lane marking quality, i.e. the route that passes through/approaches segments including identified sections of high quality (high accuracy) road markings).

Regarding Claim 8, Stephens et al. further discloses autonomous control to control the moving body such that the moving body gets away from a road marking for which the detection accuracy is lower than the predetermined value (see [0047] performing automated driving on a selected route, which [0046] has the highest percentage of high lane marking quality, i.e. the route that is different than (away from) an alternate route that includes more sections of low quality (low accuracy) road markings).

Stephens et al. does not explicitly recite the output device according to claim 1, wherein, on a basis of an accuracy of the estimated position, the processor is configured to execute the program to determine whether or not it is necessary to control the moving body such that the moving body gets away from a road marking for which the detection accuracy is lower than the predetermined value.

However Suzuki et al. teaches the device as above,
wherein, on a basis of an accuracy of the estimated position, the processor is configured to execute the program to determine whether or not it is necessary to control the moving body (see [0133] based on the difference between the actual vehicle position (estimated position) and a GPS position (the difference being the accuracy), it is determined whether autonomous driving control can be started).
The motivation to combine Stephens et al. and Suzuki et al. was provided above in the rejection of Claim 1.

Regarding Claim 10, Stephens et al. discloses the output device according to claim 1, wherein a road marking for which the detection accuracy according to the accuracy information is lower than the predetermined value is a compartment line expressed by a plurality of lines (see [0017] the map database includes low quality markings (accuracy information of 0, lower than the predetermined vale of 1) and can include marker type such as a double line for lanes (plurality of lines compartmentalizing the road)).
Examiner’s note: the double line therefore being a type of line which can have accuracy information lower than the predetermined value. The BRI of the claim is merely that a marking of low detection accuracy is a compartment line expressed by a plurality of lines and does not require that all compartment lines expressed by a plurality of lines are treated as road markings for which the detection accuracy according to the accuracy information is lower than the predetermined value.

Regarding Claim 11, Stephens et al. discloses the output device according to claim 1, wherein a road marking for which the detection accuracy according to the accuracy information is lower than the predetermined value is a faded road marking (see [0017, 0034] a low quality lane marking (corresponding to the value of 0) may be a worn marking or has lost paint).

Regarding Claim 12, Stephens et al. discloses a control method executed by an output device comprising (see Figure 7, Claim 1, a method [0049] on a control system):
 (see [0022] the control system using the sensors for detecting a presence of nearby objects/lane markers, which can be LIDAR);
estimating a position of a moving body (see Figure 7, [0050] step 702 a “current position” used for navigation, and see [0037] a “current location” of the vehicle can be determined by a GPS or other positioning system);
acquiring accuracy information indicating a detection accuracy of the road marking, the accuracy information being included in the map information (see Figure 7, [0050] step 704 route analysis including the use/acquiring of lane marking quality, which [0021] indicates how easily markings are detected (i.e. the quality being detection accuracy) and [0017] the quality included in a map database); and
outputting control information for controlling the moving body (see Figure 7, [0050] step 708 providing information output to a driver or control system for a route) so that the sensor detects a road marking whose detection accuracy is equal to or larger than a predetermined value (see [0050] the route being the lowest cost route, which (see Claim 5, [0046]) is a route with the highest percentage of good/high marking quality, which [0017] corresponds to markings with a quality (detection accuracy) value equal to 1 (a predetermined value). In other words, outputting the information such that the vehicle follows the route and therefore [0021] detects the high quality mark during travel).
Examiner's note: since the claim uses the phrase "equal to or larger," only one of the recited alternatives is necessary in the prior art to read on this claim.


As stated above, Stephens et al. discloses estimating a position of a moving body (see [0037] a current location determined by a GPS system or other positioning system) and further discloses (see [0022] a LIDAR detecting a nearby lane marker) and acquiring the position of the road marking according to map information (see [0017] a map database with marking quality data).

Stephens et al. does not explicitly recite the method comprising:
estimating a position of a moving body based on a position of a road marking based on the detection result by the sensor and the position of the road marking according to map information;

However Suzuki et al. teaches a technique in autonomous driving (see [0132] a method of a control unit for autonomous driving apparatus) including:
estimating a position of a moving body (see [0133] an actual vehicle position) based on the detection result by the sensor and map information (see [0133] calculated based on an output signal from external sensor 1 and map information in the map database, and see [0068, 0111] localization can be performed using SLAM technology, using positions of obstacles).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and map database of markings of Stephens et al. to perform a position estimation, as is taught by Suzuki et al., with the motivation of improving safety and autonomous driving by determining appropriate conditions for autonomous driving and switching to manual driving (see Suzuki et al. [0021, 0132-0133]).

Regarding Claim 13, Stephens et al. discloses a non-transitory computer readable storage medium including instructions executed by a computer, the instructions causing the computer to perform functions (see Claim 16, [0075]) comprising:
 (see [0022] the control system using the sensors for detecting a presence of nearby objects/lane markers, which can be LIDAR);
estimating a position of a moving body (see Figure 7, [0050] step 702 a “current position” used for navigation, and see [0037] a “current location” of the vehicle can be determined by a GPS or other positioning system);
acquiring accuracy information indicating a detection accuracy of the road marking, the accuracy information being included in the map information (see Figure 7, [0050] step 704 route analysis including the use/acquiring of lane marking quality, which [0021] indicates how easily markings are detected (i.e. the quality being detection accuracy) and [0017] the quality included in a map database);
and outputting control information for controlling the moving body (see Figure 7, [0050] step 708 providing information output to a driver or control system for a route) so that the sensor detects a road marking whose detection accuracy is equal to or larger than a predetermined value (see [0050] the route being the lowest cost route, which (see Claim 5, [0046]) is a route with the highest percentage of good/high marking quality, which [0017] corresponds to markings with a quality (detection accuracy) value equal to 1 (a predetermined value). In other words, outputting the information such that the vehicle follows the route and therefore [0021] detects the high quality mark during travel).
Examiner's note: since the claim uses the phrase "equal to or larger," only one of the recited alternatives is necessary in the prior art to read on this claim.


As stated above, Stephens et al. discloses estimating a position of a moving body (see [0037] a current location determined by a GPS system or other positioning system) and further discloses (see [0022] a LIDAR detecting a nearby lane marker) and acquiring the position of the road marking according to map information (see [0017] a map database with marking quality data).

Stephens et al. does not explicitly recite the functions comprising:
estimating a position of a moving body based on a position of a road marking based on the detection result by the sensor and the position of the road marking according to map information.

However Suzuki et al. teaches a device in a vehicle with a processor performing functions of (see Figure 1, [0095]):
estimating a position of a moving body (see [0133] an actual vehicle position) based on a detection result by the sensor and map information (see [0133] calculated based on an output signal from external sensor 1 and map information in the map database, and see [0068, 0111] localization can be performed using SLAM technology, using positions of obstacles).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device and map database of markings of Stephens et al. to perform a position estimation, as is taught by Suzuki et al., with the motivation of improving safety and autonomous driving by determining appropriate conditions for autonomous driving and switching to manual driving (see Suzuki et al. [0021, 0132-0133]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2017/0322040A1 (Stephens et al.) in view of Published Application US2017/0240183A1 (Suzuki et al.), further in view of Published Application US2018/0267172A1 (Oh et al.).

Regarding Claim 6, Stephens et al. further discloses determining the estimated position (see [0037] the current location of the vehicle) and the processor to:
identify the high accuracy road marking based on the accuracy information (see [0017] the quality information being the detection accuracy/accuracy information).

Stephens et al. does not explicitly recite the output device according to claim 5, wherein the processor is further configured to execute the program to:
detect, by comparing errors of the estimated position in a first direction and in a second direction with respect to a travelling direction of the moving body with a threshold, a direction in which the error of the estimated position is larger than the threshold;
acquire suitability information indicating a degree of suitability of each of the one or more road markings in a case that each of the one or more road markings is used as a reference of position estimation in the direction detected by the detection unit, and
identify the high accuracy road marking based on the accuracy information and the suitability information.

However Oh et al. teaches a device for vehicle positioning where the processor functions to (see e.g. Claim 1, [0121-0123]):
detect, by comparing errors of the estimated position in a first direction and in a second direction with respect to a travelling direction of the moving body with a threshold, a direction in which the error of the estimated position is larger than the threshold (see [0082] detecting the longitudinal direction and the lateral direction as having small differences between position information and correction information (a small difference being an error that is large enough (beyond a threshold) to be considered a small error));
(see Figure 8, [0090-0092], features lines on the map are identified to be used for lateral and longitudinal position correction (having a sufficient suitability for that use) based on the heading angle of the feature line and vehicle), and
identify the high accuracy road marking based on the suitability information (see [0090-0091] the feature line is used for position correction (i.e. considered an accurate landmark) when deemed suitable, and the correction excludes other lines).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the output device of Stephens et al. (using the landmarks of road markings) to additionally consider position error and suitability information in determining a high accuracy landmark, as is taught by Oh et al., with the motivation of enhancing reliability and accuracy of the vehicle by providing for accurate position recognition even when GPS reception is poor (see Oh et al. [0125]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2017/0322040A1 (Stephens et al.) in view of Published Application US2017/0240183A1 (Suzuki et al.), further in view of Published Application US2018/0165960A1 (Seo et al.).

Regarding Claim 9, Stephens et al. discloses a case that the road marking for which the detection accuracy is lower than the predetermined value exists within a detection range by the sensor (see [0046] the selected route being the highest percentage of high quality. In other words, when the route has the highest percentage but not 100%, the vehicle drives on the route and therefore a low quality marking is driven past (necessarily within a detection range of the sensor)).

Stephens et al. does not explicitly recite the output device according to claim 1, the processor is configured to execute the program to lower a weight of the result of the estimated position of the moving body.

However Seo et al. teaches a system for estimating vehicle position (see e.g. Claim 1), wherein based on the accuracy of a detected landmark (see Claim 1, a mapping accuracy of a detected result of a landmark by a sensor),
the processor is configured to execute the program to lower a weight of the result of the estimated position of the moving body (see Claim 1, a weight to each “particle” corresponding to each object is given based on the accuracy, which is then used to estimate vehicle position, and see [0087] the weight corresponds to accuracy, i.e. a lower accuracy resulting in a lower weight).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the output device of Stephens et al. to further estimate position based using weight based on accuracy, as is taught by Seo et al., with the motivation of increasing the robustness of position detection and the utility of the system to handle complex environments such as parking lots (see Seo et al. [0006, 0008]).
Additional Prior Art
The prior art made of record on form PTO—892 and not relied upon is considered pertinent to applicant's disclosure.
US-6157342-A teaches determining whether or not it is necessary to use map matching (see e.g. 15:13-24).
US-20150293216-A1 teaches subject matter including evaluating lateral and longitudinal thresholds of detected objects (see e.g. Claim 10).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         /JEFFREY C BOOMER/Primary Examiner, Art Unit 3619